DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on July 16, 2021 is acknowledged.

Claims 11-13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Additionally, it appears that claim 8 is drawn to non-elected species M (Figures 13A, 13B) and has also been withdrawn.  Election was made without traverse in the reply filed on July 16, 2021

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5-7, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll, III et al. (US 2002/0017805).
Re claim 1, Carroll, III et al. disclose an apparatus for distributing an impact force, the apparatus comprising: a first structural component (18’) that defines an internal volume; and a second structural component (18’) positioned in the internal volume, the second structural component comprising a first edge and a second edge, and a region (12’) centered between the first edge and the second edge, wherein in response to the impact force: the first structural component directs a first portion of the impact force away from the second structural component and passes a second portion of the impact force to the second structural component, and the second structural component directs the second portion away from the region. (Fig. 14)

Re claim 2, Carroll III, et al. disclose wherein the first structural component (18’) comprises a first tetrahedron, and wherein the second structural component (18’) comprises a second tetrahedron.  (Par. 43)

Re claim 5, Carroll III, et al. disclose wherein: the first tetrahedron (18’) comprises a first edge; and the second tetrahedron (18’) comprises a second edge connected to the first edge.  See lower corners of elements 18’ in Fig. 14.  As assembled, the edges are interpreted as connected.



Re claim 7, Carroll III, et al. disclose wherein prior to the impact force, the first structural component (18’) is not in contact with the second structural component (18’). See gap between components in fig. 14.

Re claim 9, Carroll III, et al. disclose a structural assembly, comprising: a first tetrahedron component (18’); a second tetrahedron (18’) component located within the first tetrahedron component, the second tetrahedron component defining an opening; and a base layer (12’) that connects the first tetrahedron component with the second tetrahedron component, wherein an impact force received by the first tetrahedron component and the second tetrahedron component is directed, by the first tetrahedron component and the second tetrahedron component, away from the opening. (Fig. 14, Par. 43)

Re claim 10, Carroll III, et al. disclose wherein the opening comprises a triangular opening. (Par. 43)

Re claim 14, Carroll III, et al. disclose wherein the second tetrahedron (18’) component directs the impact force through the base layer (12’).

Claims 1-3, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilman (EP0031378).
Re claim 1, Gilman discloses an apparatus for distributing an impact force, the apparatus comprising: a first structural component (10) that defines an internal volume; and a second structural component (12) positioned in the internal volume, the second structural component comprising a first edge and a second edge, and a region centered between the first edge and the second edge, wherein in response to the impact force: the first structural component directs a first portion of the impact force away from the second structural component and passes a second portion of the impact force to the second structural component, and the second structural component directs the second portion away from the region. (Fig. 1, 1A)

Re claim 2, Gilman discloses wherein the first structural component (10) comprises a first tetrahedron, and wherein the second structural component (12) comprises a second tetrahedron.  (Fig. 1, 1A)

Re claim 3, Gilman discloses wherein: the first tetrahedron (10) comprises a first tip; and the second tetrahedron (12) comprises a second tip that is aligned with the first such that a longitudinal axis passes through i) the first tetrahedron at the first tip and ii) the second tetrahedron at the second tip.

Re claim 9, Gilman discloses a structural assembly, comprising: a first tetrahedron (10) component; a second tetrahedron (12) component located within the 

Re claim 10, Gilman discloses wherein the opening comprises a triangular opening. See below element 12 in Fig. 1A

Re claim 14, Gilman discloses wherein the second tetrahedron component (12) directs the impact force through the base layer (bottom of element 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, III et al. (US 2002/0017805) in view of Zetlin (US 3,849,237).
Re claim 3, Carroll, III et al. do not teach wherein: the first tetrahedron comprises a first tip; and the second tetrahedron comprises a second tip that is aligned with the first such that a longitudinal axis passes through i) the first tetrahedron at the first tip and ii) the second tetrahedron at the second tip.
 Zetlin teach teach wherein: the first component (11b) comprises a first tip; and the second component (11a) comprises a second tip that is aligned with the first such that a longitudinal axis passes through i) the first component at the first tip and ii) the second component at the second tip.  (Fig. 3) It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a second tip that is aligned with the first such that a longitudinal axis passes through i) the first component at the first tip and ii) the second component at the second tip based on the desired impact/loading characteristics.  

Re claim 4, Carroll, III et al. as modified teach wherein: the first tetrahedron comprises a first diagonal wall, the second tetrahedron comprises a second diagonal wall, the first tip is separated from the second tip by a first distance, and the first diagonal wall is separated from the second diagonal wall by a second distance that is less than the first distance. See elements 11a and 11b in Zetlin Fig. 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snel, Smith, Bucci, Figge, Figge et al., Sennik, Colvin et al., Cormier et al., and Stadthagen-Gonzales teach similar apparatuses for distributing an impact force.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJuly 26, 2021